  Case 1:18-bk-10887-SDR          Doc 84 Filed 05/24/19 Entered 05/24/19 14:54:43              Desc
                                   Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 24th day of May, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  SOUTHERN DIVISION
                                                                    Case No.
  In Re:   Ransom Johnson                                                        1:18-bk-10887 SDR


                                                                    Chapter      13
              Debtor



                   ORDER APPROVING LOAN MODIFICATION AGREEMENT


              This matter having come before the Court pursuant to a Miscellaneous Motion to

       Approve Loan Modification Agreement filed by Debtor, and the Court, being fully

       advised, finds that the Motion is not opposed and that the Motion is well taken and it

       appearing that the loan modification is in the best interest of the Debtor. Therefore, the

       Motion is hereby GRANTED. The loan modification agreement of the Debtor’s mortgage

       with Ocwen Loan Servicing, a copy of which was attached to the Motion, is hereby

       approved.

                                                 # # #
Case 1:18-bk-10887-SDR      Doc 84 Filed 05/24/19 Entered 05/24/19 14:54:43   Desc
                             Main Document    Page 2 of 2




   APPROVED FOR ENTRY

   By: s/ Amelia C. Roberts, #022555
   Amelia C. Roberts, #022555
   Conner & Roberts, PLLC
   4115 North Terrace
   Chattanooga, TN 37411
   (423) 266-2144
